Fourth Court of Appeals
                                   San Antonio, Texas
                                         January 25, 2017

                                      No. 04-16-00744-CV

                    IN THE INTEREST OF S.J.J. AND C.M.J., Children,

                  From the 407th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2013-PA-02907
                          Honorable Peter A. Sakai, Judge Presiding

                                         ORDER
Sitting:       Sandee Bryan Marion, Chief Justice
               Karen Angelini, Justice
               Marialyn Barnard, Justice

        This is an accelerated appeal of the trial court’s order terminating appellant’s parental
rights. On January 19, 2017, we ordered Mr. Craig Carter, the court reporter responsible for
preparing one of the records in this appeal, to file the reporter’s record on or before January 30,
2017. See TEX. R. APP. P. 35.1(b) (requiring a reporter’s record in an accelerated appeal to be
filed within ten days). On January 23, 2017, Mr. Carter filed a notification of late reporter’s
record requesting an extension to February 28, 2017.

        Texas Rule of Appellate Procedure 35.1(b) requires a court reporter to file a reporter’s
record in an accelerated appeal within ten days. TEX. R. APP. P. 35.1(b). Further, with regard to
parental termination accelerated appeals, Rule 28.4(b)(2) states that while we may grant the court
reporter an extension of time, “the extension or extensions granted must not exceed 30 days
cumulatively, absent extraordinary circumstances.” TEX. R. APP. P. 28.4(b)(2). Mr. Carter states
in his notification that his “other duties or activities preclude [him] from working on the record.”
We do not consider working on other appeals an extraordinary circumstance. Although we
understand there are competing demands on the court reporter’s time, these demands do not
constitute extraordinary circumstances and cannot justify lengthy delays in filing the record and
potential prejudice to appellant’s rights.

        We therefore GRANT IN PART AND DENY IN PART the motion for extension of time
and ORDER Mr. Craig Carter to file the record by February 20, 2017. NO FURTHER
EXTENSIONS WILL BE GRANTED. If Mr. Carter is unable to perform all his duties and
complete the record in a timely manner, he must take whatever steps are necessary, including
requesting a substitute reporter or hiring competent assistance, to file the record by the date
ordered. See TEX. R. APP. P. 28.4(b)(1) (“In addition to the responsibility imposed on the trial
court in Rule 35.3(c), when the reporter’s responsibility to prepare, certify and timely file the
reporter’s record arises under Rule 35.3(b), the trial court must direct the official or deputy
reporter to immediately commence the preparation of the reporter’s record. The trial court must
arrange for a substitute reporter, if necessary.”). If the record is not filed by the date ordered,
we will order Mr. Carter to appear and show cause why he should not be held in contempt.

         We further ORDER the Clerk of this Court to serve a copy of this order on Mr. Carter by
first class United States mail and by certified mail, return receipt requested. We also ORDER the
Clerk of this Court to serve a copy of this order on the trial court. See TEX. R. APP. P. 28.4(b)(1);
35.3(c).

It is so ORDERED on this 25th day of January 2016


                                                                     PER CURIAM

ATTESTED TO: __________________________
                Keith E. Hottle
                Clerk of Court